 LACLEDE METAL PRODUCTS CO.15entitled to perform the work of operating the Ditch Witch for thepurpose of cutting trenches in their line construction work at theSan Diego Freeway project in the city of Long Beach, Los AngelesCounty, California.2.International Union of Operating Engineers, Local Union No.12, is not, and has not been, lawfully entitled to force or requireGeorge E. Miller Electric Company, a sole proprietorship, to assignthe disputed work to operating engineers.3.Within 10 days from the date of this Decision and Determinationof Dispute, International Union of Operating Engineers, Local UnionNo. 12, shall notify the Regional Director for the Twenty-first Re-gion, in writing, whether or not it will refrain from forcing or re-quiring George E. Miller Electric Company, a sole proprietorship, bymeans proscribed by Section 8(b) (4) (D), to assign the work indispute to operating engineers who are its members, rather than toelectricianswho are represented by International Brotherhood ofElectricalWorkers, AFL-CIO, Local Union No. 11.Laclede MetalProducts Co.andLocal Lodge 2187,InternationalAssociation of Machinists,AFL-CIO.Case No. 17-CA-1985.August 20, 1963DECISION AND ORDEROn November 23, 1962, Trial Examiner William Seagle issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent and the General Counselfiled exceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thisproceeding, and hereby adopts the findings, conclusions,' and recom-'Subsequent to the issuance of the Intermediate Report, the Supreme Court issued itsdecision inN L.R B v Erie Resistor Corporation,373 U.S. 221, reversing the decision ofthe Court of Appeals for the Third Circuit and upholding the Board's positionWe noteand rely upon that decision here144 NLRB No. 7. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDmendations of the Trial Examiner with the modifications notedbelow.2We agree with the-Trial Examiner's conclusion that the strikesettlement agreement between the parties is no defense.The nine em-ployees who were unlawfully laid off because of the agreement hada statutory right to strike at the time they did so.We find that it wasillegal for the Union and the Respondent to agree to any d^scrimina-tion against them for exercising this right, regardless of whethersuch agreement resulted from the Respondent's insistence or waswholly voluntary on the Union's part. SeeErie Resistor Corpora-tion, 132NLRB 621, 631, footnote 31.ORDERSThe Board adopts the Recommended Order of the Trial Examiner.'The Trial Examiner inadvertently stated that the Union gave notice of intent to re-open the agreement on March 1,1960 ; the correct date is March 1, 1962The Intermediate Report does not includethe text ofthe supplemental agreement asitwas finally signed.The text is.It is agreedby the partiesthat the company will not discriminate in any manneragainst employees who were on strike fromMay 10 throughMay 18, 1962.It is agreed by the partiesthat the unionwill not discriminate against employeesof the companywho worked from May 10 through May18, 1962It is further agreed that the employeeslisted belowwill not belaid off during thefirst 18 monthsof term ofthe articles of agreementdated May 18, 1962: [the 11names follow].3The following provisions are herebyadded to the noticeset forth in the Appendix tothe IntermediateReport.Immediatelybelow the secondparagraph:We WILL NOTrefuse to bargain collectivelywith the Unionby insisting upon adiscriminatory super job security policy.The following note as to be added immediately below the signature line at thebottom ofNOTE-We will notify any of the above-described employeesif presentlyserving inthe Armed Forces of the United States of their right to full reinstatement upon apph-caltionin accordance with the Selective Service Act and the Universal Military Train-ing and ServiceAct of 1948,as amended,after discharge from the Armed Forces.Amend the noticeby changing the penultimateparagraph to read*This noticemust remainposted for 60 consecutivedaysfrom the date of posting,and must not be altered,defaced, or coveredby any other material.INTERMEDIATE REPORTSTATEMENTOF THE CASEUponcharges dulyfiled,'a complaint,dated July 25, 1962, wasissued against theRespondent,chargingitwithviolations of Section 8(a) (1), (3), and (5) of the Act.In essence,the complaint charged that the Respondentviolated the Act byinsistingthatthe Unionsign a collective-bargaining agreementunder thetermsof which theUnionagreed that11 employees who hadreturnedto workduring a preceding strikewouldnot belaid off during the first18 months of the duration of the agreement,and bylaying off, subsequently,various employeeswho would nothave been laidoff if the Respondenthad followedits contractualseniority policy.Issue having been joined on thesecharges, TrialExaminerWilliamSeagle held ahearing with respect to themat Lebanon,Missouri,on August 27 and 28, 1962. Atthe close of the taking of testimony, counselfor the General Counsel and for the'The original charge was filed by the Union on May 24, 1962;a first amended chargewas filed on May 31, 1962;and a second amended charge on July 9, 1962 LACLEDE METAL PRODUCTS CO.17Respondent waived oral argument but, subsequently, they filed briefs that have beenduly considered.Upon the entire record in the case, and based upon my observation of the wit-nesses, I hereby make the following:FINDINGS OF FACTI.THE RESPONDENTThe Respondent, Laclede Metal Products Co., is now, and at all material timeshas been, a Missouri corporation, maintaining its principal place of business atLebanon, Missouri, where it has been engaged in the manufacture and sale of metalproducts.Among these products are automobile mufflers, guy anchors, boringaugers, and various parts for Coca-Cola and coffee machines, farm equipment, andaircraft.In the course and conduct of its business, the Respondent annually shipsproducts valued in excess of $50,000 to customers, and annually purchases goods andmaterials valued in excess of $50,000 from sources outside the State of Missouri.Jurisdiction is not disputed.II.THELABOR ORGANIZATION INVOLVEDLocal Lodge 2187, International Association of Machinists, AFL-CIO, is a labororganization that has entered into collective-bargainingagreementswith theRespondent.III.THE UNFAIR LABOR PRACTICESA. The strike and its settlementOn or about February 17, 1960, a majority of the Respondent's production andmaintenance employees, excluding office clerical employees, guards, professionalemployees, and supervisors within the meaning of the Act, such employees consti-tuting an appropriate unit for the purpose of collective bargaining, designated andselected the Union as their representative for the purposes of collective bargainingwith the Respondent, and on or about February 26, 1960, the Union was dulycertified as such representative.At all times since such certification, the Union hasbeen the exclusive representative of the employees in the aforementioned unit forthe purposes of collective bargaining.On or about May 9, 1961, the Respondent entered into a collective-bargainingagreement with the Union for a period of 1 year, covering the employees in theaforementioned unit.Pursuant to the terms of this agreement, the Union duly gavenotice-by letter dated March 1, 1960-of its intention to reopen the agreement.The first negotiating session was held on March 12, 1962, and was followed by sixother sessions? In these negotiations, the Respondent was represented by Fred L.Hoffmeister, a management consultant in the field of labor relations; John T. Russell,theRespondent's personnel manager; and H.Wayne Scott, previously the Re-spondent's plant manager.The Union was represented in these negotiations byNorris L. Cochran, an International representative of the Union, and a negotiatingcommittee of three of the Respondent's employees, namely, Norman Carlton,3Richard C. Lathrop, and Temple Smittel.George T. Carr, the president of theRespondent, did not directly participate in these negotiations.The negotiations having resulted in an impasse, and the existing contract havingexpired, the Union called a strike, which commenced at 12:30 a.m. on May 10, 1962.The strike was 100 percent effective.The Respondent's plant was picketed, thepicket line consisting normally of six men alternating on 4-hour shifts.4The picketswalked back and forth across the road in front of the main entrance to the plant.However, there was no attempt to prevent anyone from obtaining access to theplant, nor was there any violence or damage to the property. Indeed, the strikemay be said to have been conducted in very orderly fashion.During the progressof the strike, no one was prevented from entering the plant, or from leaving it, norwas anyone threatened in any way.The only "threat" made by anyone was thatCochran, the International representative of the Union, told some of the strikers, in2 The sessions took place in a conference room adjoining the coffeeshop and restaurantof ]theMunger-Moss MotelThe bargaining sessions thalt followed the subsequent strikewere also held there, as was the hearing in the present proceeding.3He was also recording secretary of the Union.4However, on occasion, the picket line might be augmented by the presence of some ofthe other strikers 18DECISIONSOF NATIONALLABOR RELATIONS BOARDanswer to their questions, that under theterms of theunion constitution they mightbe fined for crossing the picket line.When the strike occurred, the Respondent, which performed much of its workunder contract, apparently attempted to meet its obligations by operating with itssupervisory employeesand salesmen.But, since such a solution could not provepractical for long, it soon attempted to induce some of its striking employees to re-turn to work.Under date of May 14, 1962, George T. Carr, the president of theRespondent, addressed a circular letter to all of its employees in which he reiteratedthe offer he had made to the Union before the strike was called,5 informed them ofhis intention to resume operations at 7 a.m. on May 21, 1962, "strike or no strike,"and warned them thatunlessthey reported for work at that time, replacements forthem would be sought. To those strikers who returned to work, he offered the wageincreases that had been rejected by the Union. In addition, he further declaredas follows:We understand the word has been spread bysomeonethat should you returnto work, the later a contractis signedbetween the company and the union, thatthe unionwill see to itthat you are out of a job.Nothing could be furtherfrom the facts!The union can neither hire you, nor fire you. That is the sole right of thecompany.The union cannot, under the law, force or coerce the company intofiring you and we will not permit them to do so.Should you return to work the company will protect your job rightsagainstany such union demand. You have nothing to fear in this respect.Some of the Respondent's striking employees returned to work while the strike wasstill in progress.George T. Carr himself escorted through the picket line a numberof strikers who were returning to work on May 16. Carr testified that when a groupof striking employees who had come in to settle up their insurance congregated inhis office-this must also have occurred on May 16-and inquired about the pos-sibility of returning to work, he told them that they could go back at any time, andthat he would attempt to protect them to the best of his ability. Similarly, Hoff-meister testified that, when two of the striking employees, Glen Still and RobertStill,6 spoke to him the morning of May 14 about going back to work, and expressedthe fear that they might be fined by the Union for crossing the picket line and losetheir jobs, he assured them that "the company would do everything in its power" toprevent this from happening.Glen Still, who was called as a witness by the Re-spondent, himself testified with respect to his conversation with Hoffmeister asfollows:Q.Was anything said there by Mr. Hoffmeister in your conversation withgiving you fellows protection?A. Yes,he said he'd give us protection of our job.He didn't say what kindor nothing.Q.Wasthere any mention of superseniority or extra seniority at that time?A. No, sir.Q. He just mentioned protection?A. He said if we wanted to go back, why, we would have protection of ourjob.Similarly, neither George Can nor Hoffmeister claimed in their own testimony thatthey specified in what manner they would protect any returning strikers in their jobs,and there is considerable reason to doubt that Can even mentioned the subject ofprotection when he spoke to some of the strikers in his office on May 16. ElmerCook, one of the striking employees who was in Carr's office on this occasion, andwho was calledas a witnessby the Respondent, testified that he did not hear any ofthe employees ask for any type of protection, whether in the form of superseniority,or in any other form, and that he did not hear Carr tell the employees that he wasgoing togive them protection.Moreover, Can himself testified at another point inhis testimony that at thetime he tookthe group of employees through the picket line,5The Respondent had made an offer of a 7-cent per hour general increase in wages to bespread over a period of 3 years: 2 cents an hour being granted the first year, 2 cents thesecond year, and 3 cents the third. In addition, the Respondent had offered increases of4 cents the first year, 4 cents the second year, and 1 cent the third year to cover 36 caseswhich involved inequities.The Respondent also attempted to justify this offer, which hadproved unacceptable to the Union, by pointing out that it had experienced its worst busi-ness year since 1949, and had actually sustained an operating loss of $92,000 in 1961.0 The latter is a son of the former. LACLEDE METAL PRODUCTS CO.19he merely told them: "If any of you boys want to come back to work the cards are inthe rack and you come to work."In all, 11 of the Respondent's striking employees returned to work while thestrikewas still in progress.The following table gives, in column 1, the names ofthese employees; in column 2, the dates of their employment; in column 3, theorder of their seniority; 7 and in column 4, their job classifications.1234'1234*Glen Still -------------Sept. 18,19505th10Verhn Daniels --------May 7, 196277th14Lorane Noble ---------June 6, 196064th1James Davis__________----- do--------78th14Raymond Pearce ------Oct 29, 195218th14John M. Stewart_____May 8, 196280th14Ronald Adair ---------May 2, 196276th14Chester Nelson_ ------------ do--------81st1Robert Still -----------Feb. 23, 195951st8Robert Massey -------May 7, 196279th14Donald Pearce --------May 11, 195955th7*All employees were required to be classified within 60 days of their employment.There were in all 14different job classifications.Classes 1 and 2 comprised punch press operators, class 3 consisted of powershear operators, class 4, machine operators (miscellaneous), classes 5, 6, 7, 8, and 9, various classes and typesof welders, class 10, materials handlers, class 11, painters, class 12, repair and maintenance men, class 13, ship-ping clerks, and class 14, general labor.All of the 11 employees who returned to work during the strike, except DonaldPearce, did so on the morning of May 16, and Donald Pearce returned to work themorning of the following day.The table reflects the fact that no less than 6 of the11 employees, constituting a majority of them, were hired shortly before the strike,and that every one of these 6 employees, except Nelson, was classified in general labor.In the late afternoon of May 16, Cochran, the Union's International representative,took the first step toward settlement of the strike.As George Carr drove up to theentrance of his office, Cochran, who saw him, walked up to him and inquired whetherthey could not get together on a contract.Carr replied that he would talk to hissupervisors, and meet Cochran at the Munger-Moss restaurant in about half an hour.When they met pursuant to this arrangement, Cochran raised the question of gettingsome more money for the employees but Carr averred that he had about reachedthe bottom of the barrel.However, he promised to get hold of Hoffmeister, whowas then in Kansas City, and tomeetCochran again the following morning.Carr and Cochran met again about 9:30 a.m. on May 17, but madeno progress inarrivingat anagreement, except that they set up a full negotiating session for themorning of the following day.Hoffmeister was still out of town, and Carr alsowanted one George Robb, a managerial consultant from Chicago, who was seekingto set up a bonus incentive program across the country, to join the discussions.Ap-parently Carr thought that Cochran could use the bonus programas a sweetener toinduce the acceptance of his final proposal before the strike.Pursuant to the arrangement made by Carr and Cochran the morning of May 17,managementand union representatives met the morning of May 18 in the Munger-Moss conference room about 10 a.m. The union negotiating committee was the sameas the one that had functioned in the negotiations preceding the strike and continuedto represent the Union in two othermeetingsthat took place that day.Themanage-ment representatives at themorning meetingon May 18 were Hoffmeister,Russell,Richard Carr, who was production manager, and Robb. The latter took the floor andspent an hour explaining the bonus incentive program.After Robb and Richard Carrhad left the meeting, there wasan intermission,and Cochran and Hoffmeister, whowere the principal negotiators for their respective sides, drifted into the Munger-Mosscoffeeshop.Cochran again brought up the subject of getting some more moneyfor the employees but received no more encouragement than he had received fromGeorge Carr.He thereupon decided to take the Respondent's prestrikeproposalof May 8 back to the striking employees with whom a meeting on the picketline hadbeen set up.Cochran must have communicated to George Carr and Hoffmeister his4 The order of seniority has been determined on the basis of General Counsel's ExhibitNo. 5, whichlists inthe order of their seniority all the employees of the Respondent em-ployed from July 1, 1961, to August 15, 1962. But since it is indicated in the exhibit thatfour of the employees listed, namely, W J. Stewart, Guy Neal, Bob Jacobs, and LarryVan Hooser, had their employment terminated before the strike, these employees havebeen disregarded in determining the order of seniority.Loyd Laymanhas also been dis-regarded for the reason that he was a supervisor.727-083-G4-vol. 144-3 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDintention to submit the proposal to the striking employees, for both of them testifiedthat they were aware of his intention.The meeting on the picket line took place about 2:30 p m.8About 80 percent ofthe strikers turned out for this meeting and about 75 percent of them voted by secretballot to accept the proposal that Cochran presented to them, and to return to workon the terms which it contained.After the meeting, Cochran walked up to the en-trance to the plant where he encountered Russell, Richard Carr, and Hoffmeister, andinformed these management representatives that "the membership had voted to returnto work."Whereupon Hoffmeister told Cochran that these management representa-tiveswould meet with the union representatives again at the Munger-Moss in aboutan hour.The meeting so arranged, which was the second meeting on May 18, took placeabout 3:30 or 4:30 p.m.When the union representatives entered the Munger-Mossconference room, the management representatives were shuffling together variouspages of a contract, some of which consisted of pages of the old agreement in whichno changes would be made. Hoffmeister suggested to Cochran that while the agree-ment was being assembled that they go into the coffeeshop.After they arrived there,Hoffmeister first presented Cochran with a draft of a proposed supplemental agree-ment-socalled because it was to constitute a supplement to the main agreementwhich would be signed-under the terms of which the 11 striking employees who hadalready returned to work would be guaranteed against being laid off during the dura-tion of the collective-bargaining agreement to be negotiated between the Union andthe Respondent (this agreement was to run for a period of 3 years). The text of thissupplemental agreement was as follows:It is agreed by the parties that the company will not discriminate in any man-ner against employees who were on strike from May 10 through May 15, 1962.It is further agreed that the Union, its International, its Local Lodge #2187,and its individual members will not discriminate, harass, or in any way in-timidate any employee of the Company who worked during the period May 10throughMay 18, 1962.It is further agreed that the employees listed below will be the last to be laidoff in case lay-off becomes necessary during the term of the Articles of Agree-ment dated May 18, 1962.[There followed the names of the 11 striking employees who had alreadyreturned to work.These will hereinafter be referred to, collectively, as theEleven.]In testifying about the origin of the supplemental agreement, Hoffmeister concededthat he was the author of the idea underlying it, and of the first draft of the agree-ment, which was handwritten.According to Hoffmeister, this draft was typed inGeorge Carr's office sometime between 12 and 1 o'clock on May 18.George Carrtestified that before the supplemental agreement was presented to the Union, heread it to the Eleven, and suggested to them that they go down to the scheduledmeeting on the picket line and vote on the terms of the contract. Carr further testifiedthat he did not believe that any of the Eleven acted on his suggestion because oneor two of them indicated to him that they had no intention of voting.As soon as Cochran had read the supplemental agreement, he at once told Hoff-meister that he would have nothing to do with any agreement "protecting scabs,"and that the agreement was illegal.He also suggested to Hoffmeister that he get intouch with Robert Donnelly, who had been the Respondent's attorney when theprevious contract between the Union and the Company had been negotiated.Hoff-meister attempted to reach Donnelly but the latter was running as a candidate ina congressional primary and was not available.Thereupon, Hoffmeister telephonedto Ransom A. Ellis, the attorney who represents the Respondent in the present pro-ceeding and who was then in Kansas City.After explaining the nature of the pro-posed supplemental agreement to the attorney, he received the advice that the pro-posed agreement was legal. In the meantime, and while this legal advice was beingsought, Cochran called the other union representatives aside 9 and acquainted themwith the terms of the proposed supplemental agreement.The union representativesagreed with Cochran that they should have no part of it.After having cups ofcoffee in the Munger-Moss coffeeshop, the union representatives accompanied Coch-ran to his room in the Munger-Moss.Hoffmeister soon came to this room and8From the varioustime sequences established by the record,Imust infer that GeorgeCarr must havebeen mistaken in testifyingthat thestriking employeesvoted at about1 p m to returnto work.9Richard Lathrophad already left,however, in order to attend to some personalbusiness. LACLEDE METAL PRODUCTS CO.21arranged with the union representatives to have a third meeting with them at 7:30that night.However, this meeting was to take place at the Laclede plant.AfterHoffmeister left, the union representatives started calling up the strikers and askingthem to report to the picket line that night.Before the meeting started the night of May 18, the strikers marched up to theplant entrance in a body but the members of the union negotiating committee de-tached themselves from this larger body and proceeded to the plant entrance, wherethey were met by Hoffmeister and Russell and taken into the plant.When nego-tiationswere resumed, Hoffmeister told Cochran that he had something that theCompany liked and that he thought the Union would buy.He thereupon handedCochran a revised form of the supplemental agreement that contained some changesin language but that did not materially change the effect of the agreement.WhenCochran indicated that he did not like this any more than the original, Hoffmeisteroffered to reduce from 3 years to 18 months the period during which the Elevenwould be protected against layoff.Cochran asked for an opportunity to consultprivately with his committee and the request was granted.The members of theunion committee decided that they would not sign the supplemental agreementeven with the guarantee against layoff to the Eleven reduced to 18 months, and theyso informed Hoffmeister.But Hoffmeister told them there would be no contractat all unless they signed the supplemental agreement, and, finally, they agreed to doso.They signed the supplemental agreement actually before they had read the mainbody of the contract.ioAfter the agreement, with its supplement, had been signed,ii Cochran and theunion negotiating committee went out to the picket line where quite a number ofthe striking employees were still waiting.These employees asked Cochran whathad happened, and he told them that an agreement, together with a supplement, hadbeen reached, and that he would conduct a meeting the following Monday evening,May 21,12 in his room at the Munger-Moss.However, he also told them to reportfor work in the meantime, but not all of the strikers were on the picket line, andhence not all of the striking employees came to work on Monday morning, May 21,when the plant resumed operations. It was not until the meeting of the evening ofMay 21 that Cochran explained to the employees the nature of the supplementalagreement which had been signed.B. The legality of the supplemental agreementThroughout the hearing counsel for the Respondent, and on occasion, otherparticipants, including some of the witnesses, referred to the provision of the sup-plemental agreement that guaranteed the Eleven against layoff for a period of 18months, as a grant of superseniority to them. It is apparent, however, that the useof the term "superseniority" in connection with this provision is a misnomer.Whatthe supplemental agreement granted to the Eleven was actually super job securityfor a period of 18 months. If superseniority had indeed been granted, those employeesof the Respondent who had many years of service would have had at least somechance of survival in a layoff. But, under the terms of the supplemental agreement,relative seniority (as well as superior ability) was made a wholly immaterial factorin any layoff, and even the Respondent's oldest employees were afforded absolutelyno chance of survival in competition with the Eleven as long as the agreement wasin force.The only saving grace of the supplemental agreement in the present caseis that it provides super job security for a relatively brief period of 18 monthsCounsel for the Respondent relies on such cases asN.L.R.B. v Potlatch Forests,Inc.,189 F. 2d 82 (C.A. 9), andErie Resistor Corporation and International Unionof Electrical, Radio and Machine Workers, Local 613, AFL-CIO v. N.L.R B.,303F. 2d 359 (C.A. 3), in which these courts held that an employer may properly grantsuperseniority to replacements for strikers and returning strikers if his motive is toinsure the continued operation of his plant rather than to penalize the strikers. Itseems to me, however, that the reliance of counsel on these cases is, for a variety ofreasons,misplaced.In the first place, since super job security is a more extreme form of discrimina-tion than superseniority, a different result might even be reached by a court thatpermitted an employer to award superseniority as a means of continuing production."Ultimately, the collective bargaining agreement was printed, and the revised form ofthe supplemental agreement, which was in typewritten form, was attached to it"It was signed, on behalf of the Respondent, by George T Carr, its president, and byRussell and Hoffineister, and, on behalf of the Union, by Cochran and the three membersof the union negotiating committeei' 1lay 18, the day the strike was settled was a Friday. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDAn employer who guaranteed a group of employees against layoff for a given periodmight find himself in a position where he might have to continue production althoughnot warranted by demand. Far from protecting his business, he might put himselfin a position of undermining it.In the second place, insofar as the cases involving superseniority do have a bear-ing on the question of the legality of super job security, the judicial decisions donot all favor superseniority.The decisions of the Ninth and Third Circuit Courts ofAppeal are in direct conflict with the decision of the Sixth Circuit Court of AppealsinSwarco, Inc.(SwanRubber Company Division of Amerace Corp.) v. N.L.R.B.,303 F. 2d 668. In theSwarcocase, the court held that, although"anemployer hasa right to keep his plant in operation during an economic strike, an honest motivealone for the purpose" does not allow him to engage in discrimination.The SupremeCourt of the United States has granted certiorari, moreover, in theErie Resistorcase, and the conflict of views may be resolved,therefore,in favor of those of theSixth Circuit.In the third place,pending the resolution of this conflict,whatever my own views,I am bound by the views of the Board on the subject of superseniority and the Boardholds that superseniority is a form of discrimination with respect to hire and tenureof employment in violation of Section 8(a) (1) and (3) of the Act; that insistence ofan employer upon the inclusion of a provision for superseniority in a collective-bargaining agreement is a violation of Section 8(5) of the Act; and that such in-sistence will convert an economic into an unfair labor practice strike if it has theeffect of prolonging the strike.The views of the Board have been fully set forth inErie Resistor Corporation,132 NLRB 621.Finally, the decisions inPotlatchandErie Resistorwould not actually be dis-positive of the present case for the additional reason that the Respondent has notsucceeded in showing that the grant of super job security to the Eleven was necessaryto keep the plant operating during the strike.The evidence fails to show that the Respondent ever made a promise to its em-ployees that they would be granted the type of super job security that was ultimatelyembodied in the supplemental agreement.George Carr, in his letter of May 14 tothe employees, simply promised those that returned to work that the Company wouldresist any attempt on the part of the Union to coerce it into firing them, and that itwould protect them in their job rights "against anysuchunion demand." [Emphasissupplied.]When George Carr told a group of the striking employees in person thathe would protect them in their jobs, he was expressing, obviously, the same intentionthat he had declared in his letter.This intention was simply to resist a type ofunion pressure which, in any event, would have been in violation of the Act.As forHoffmeister, apart from the fact that his authority to make promises in this respectthat would be binding on the Respondent has not been shown, his promise to theStillswas essentially the same as that of George Carr. Insofar as Hoffmeisterpromised, additionally, that he would prevent the Union from fining them, he wasmaking a promise that was beyond his power of implementation, as well as beyondthat of the Respondent.As both Can and Hoffmeister conceded in their testimony that they did not specifythe type of protection which they had in mind, there was hardly any promise madeto the employees that they would be protected in any particular way, and there wasno promise that the Respondent was bound to keep in effecting a settlement of thestrike.Itmay be said, therefore, that all of the Eleven who had returned to workby May 17 did so without the guarantee that was contained in the supplementalagreement.The testimony of both Carr and Hoffmeister makes it clear that theidea of guaranteeing the Eleven against layoff was not even conceived until May 18when the strike was actually settled.Moreover, the idea was not even communi-cated to the Union, or to any of the striking employees untilafterthe strikers hadalready voted to return to work, and it was known to the Respondent that they wouldreturn to work.The insistence of the Respondent upon granting super job securityto the Eleven under these circumstances makes it manifest that its motive was simplyeither to punish the strikers or reward those who had returned to work while thestrike was still in progress.This brings the Respondent's conduct within the scopeof the decision inOlinMathieson Chemical Corporation,114 NLRB 948,13 ratherthan inPotlatchorErie Resistor."'Certiorari was granted in this case when the Fourth Circuit Court of Appeals sus-tained the Board's holding that the grant of superseniority to replacements and returningstrikers violated Section 8(a) (1) and (3) of the ActCertiorari was granted on the basisof an asserted conflict with the decision in thePotlatchcase but when it subsequentlyappeared that the holding inOlin Mathiesonrested on a finding that the award of supei- LACLEDE METAL PRODUCTS CO.23In realization of the weakness of its case, apparently, the Respondent made adetermined but unsuccessful attempt at the hearing to show that the strike was dis-orderly.It now argues that the provision of the supplementary agreement grantingsuper job security to the Eleven was made necessary by the threats inherent in thisalleged disorder.This is a frivolous argument.The remedy for disorder or threatsof disorder is police protection. It certainly does not lie in any grant of super jobsecurity, superseniority, or in any other form of special rights. Indeed, if the em-ployees of the Respondent who did not return to work during the strike were-at allgiven to disorder, the grant of special rights to the strikers who had crossed thepicket line during the strike would only tend to provoke further disorder.There is equally no merit in the Respondent's defense that the Union signed thesupplemental agreement.Neither an employer nor a union may insist upon theincorporation of a provision in an agreement which would be illegal under the provi-sions of the Act.14C. The layoffsSubsequent to the resumption of operations, the Respondent laid off various em-ployees.The General Counsel does not contend that layoffs were not necessary.Hedoes contend, however, that all of the Eleven, except Glen Still and Raymond Pearce,would have been laid off, and that 25 of the Respondent's employees, who were laidoff, on various dates following the resumption of operations, would not then havebeen laid off if the Respondent had applied its contractual seniority policy ratherthan the terms of the supplemental agreement.He, therefore, charges that theselayoffs were discriminatory.The following table gives, in column 1, the names ofeach of these 25 employees; in column 2, the dates when they were hired; in col-umn 3, the order of their seniority; in column 4, their job classifications; and incolumn 5, the dates of their layoffs after the termination of the strike.(1)(2)(3)(4)(5)Bernal Anderson--------------------------------------June 24,196070th-----1May 21.Billy James -------------------------------------------May 31,196061st_____14Not re-instated.Keith Mizer------------------------------------------Apr 5, 196172d______14Not re-instated.Verlin Weaver---------------------------------------------do--------73d_.____14Not re-instated.Eddie Pearce_____________________-------June 20,196069th_____14May 21.Richard Ware-----------------------------------------Oct 16,196175th-----14May 21Louyal Anderson__________________ ------------------May 31,196062d------14May 23Buster Boston----------------------------------------June 6,196063d______14May 23James Pearcy -----------------------------------------June 10,196067th_____14May 23Stanley Ruble----------------------------------------Apr 4, 196171st.____14May 23John C. Crain-----------------------------------------Aug 8,195526th_____June 1James Boyd -------------------------------------------Apr3,195638th-----June 1Richard Lathrop______________________________________Apr 5,195639th_____8June 1.Robert Roy Haney-----------------------------------May 18,195642d______14June 1Joe Ellis---------------------------------Mar 24,195213th-----8June 1.Wayne Wells-----------------------------------------Oct 11,195422d______3June 1.James Collier-----------------------------------------Jane 15,195525th_____2June 1.Loyd Parker------------------------------------------Aug 29,195529th_____10June 1.Ted Weaver ------------------------------------------Mar. 5, 195633d______4June 1Loyd Moore------------------------------------------Mar. 7,195634th-----June 1Otis Houser -------------------------------------------Mar. 8,195635th_____14June 19Owen Claxton ---------------------------------------Mar. 27,195636th-----7June 19.Howard Blattel---------------------------------------June 30,195420th-----June 27.J. T. Simmons----------------------------------------June 3,195524th_____June 27.John Marcum-----------------------------------------Apr. 13,195319th_____2June 27.seniority was motivated by a desire to punish the strikers rather than by economic con-siderations, the decision of the Fourth Circuit was affirmedper cieriamwithout reachingthe issue presented in theErieResistorcase(325 U.S. 1020)14 See opinion of Harlan, J.,in N.L.R B. v. Borg-WarnerCorporation,342 U.S. 342, 360,and casesthere cited. 24DECISIONSOF NATIONALLABOR RELATIONS BOARDAlthough the complaintalso allegesthat the 25 employees who were laid off afterthe strike and whose layoffs are charged to have been discriminatory,15 have not beenrecalled by the Respondent, the record shows that 12 were recalled to work onvarious dates in July and August 1962.Wayne Wells was recalled on July 1; OtisHouser on July 3; HowardBlattelon July 6; and Richard Lathrop on July 30. OnAugust 13, the Respondent also recalled 8 more of the 25 employees, namely, StanleyRuble, John Crain, James Boyd, James Collier, Loyd Moore, J. T. Simmons, JohnMarcum, and Owen Claxton.The record shows also that two of the Eleven have quit their jobs.Morris Stewartquiton July 11, 1962, and Robert W. Massey on July 24, 1962. Another one of theEleven, Donald Pearce, has been idled by illness since July 20, 1962.16However,since theseevents occurred after the layoffs of the Twenty-five, they do not affectthe question whether these layoffs were discriminatory.Before considering the nature of the Respondent's policy in layoffs prior to thestrike, it is necessary to understand the organization of its plant.There appear tobe, for all practical purposes, three manufacturing departments in the plant: thepress department, where the prime manufacturing operations are performed; theassembly department, where the bonderizer, paint, muffler, and anchorlines arelocated, and which is dependent upon the parts turned out in the press department;and, finally, the welding department.The plant normally has had both a day and a night shift but in slack periodsthe shifts might be integrated. In past years the total number of employees workingin the plant has varied from a minimum of 50 to a maximum of 100.When theRespondent resumed operations after the strike, there were, including the Elevenwho had already returned to work, 83 rank-and-file employees on its payroll 17but 2 of these were in an inactivestatus.18As already indicated, the Respondent's employees were classified into 14 groups.This system of classification had been first established on March 18, 1957.Underit,an employee has normally been classified about 60 calendar days after the dateof his employment.The classifications have been made by a committee of four,two of whose members represent the management and the other two the Union.From time to time, the classifications of the employees have been changed, and toreceive a classification, particularly a higher one, an employee must show that heis qualified. It must not be assumed, however, that a change from one classificationto another necessarily carries with it an increase in pay, for the pay ratesin variousof the classifications are the same. It must also be realized that, since the Re-spondent operates usually with fewer than 100 employees, and there are 14 differentclassifications of employees, some classifications will be represented by only a fewemployees.Considerably more than half of the employees were, actually, eitherpunch press operators, spot welders, or general laborers.There were 17 punch pressoperators, 12 spot welders, and no less than 24 employeesin class14 (generallabor).19The most valuable and least dispensable of the Respondent's productionemployees were undoubtedly the punch press operators, all but twoof whom wereNo. 1 operators.On the other hand, the employees whose jobs,as a rule, requiredlittle, if any, skills, were thosein class14, the omnibus labor category.With such an organization of its plant, it would be surprising if the Respondentwere able to apply, invariably, a rule of plantwide seniority in the layoff and recallof employees.The application of such a policy might result in the janitor operatinga punch press, or a shipping clerk doing spot welding, or operating a forklift.Ac-tually, the policy followed by the Respondent in the layoff and recall of employeesdid take such factors into consideration. Seniority, determined by plantwide service,governed, but individual suitability was not entirely disregarded.While, in actualpractice, this meant that usually seniority would govern, this resulted primarily fromthe fact that ordinarily marked variations in ability in performing the same type ofwork would not exist, and, secondarily, from the fact that approximately a third ofthe employees were classified as general laborers in class 14 in which classificationspecialqualifications were not, as a rule, required.15 These employees will be referred to hereinafter, collectively, as the Twenty-five19 James Davis, one of the Eleven, testified that he "thought" that Ronald Adair was inthe Army but this is not confirmed by General Counsel's Exhibit No 517 This number is deduced from GeneralCounsel'sExhibit No. 5, which lists88 names.However, as previously indicated, one of these was that of a supervisory employee andfour others were those of terminated employees19These two are Harold Johnson, who has been in a layoff statussinceFebruary 8, 1962,and Larry Barrett, who was in military service from January to July 196210These figures are basedon GeneralCounsel's Exhibit No. 5 which lists81 classifiedand 2 unclassified employees. LACLEDE METAL PRODUCTS CO.25A certain degree of flexibility in applying seniority was recognized, moreover, inthe 1961 and 1962 collective-bargaining agreements, which had identical provisions,as follows:The length of continuous service of an employee of the Company shall de-termine the seniority of the employee. Seniority shall be applied on a plant-wide basis within the bargaining unit.In case of layoff, recall and promotion, the following factors shall be con-sidered: (a) Ability to do the work; (b) Seniority.Where factor (a) is rela-tively equal, factor (b) shall be the governing factor.In case of layoff and recall, the determination of factor (a) shall be madeby the Company. Its decision in this respect shall be final, and shall not besubject to the grievance procedure (Article XX) nor to arbitration (ArticleXXI).The General Counsel exaggerates when he takes the position that in the pastthe Respondent had invariably applied seniority on a plantwidebasis in selectingemployees for layoff, and that it had invariably shifted more highly rated employeesto lower classifications when layoffs were impending. It is true that George Carrwho, as president of the Respondent, would be in the best position to know what itspolicies were, testified that "normally" employees would be laid off in the order ofseniority, but such a policy would still allow room for occasional exceptions.A look at the layoffs at the Respondent's plant prior to the strike should furnisha more reliable insight into the Respondent's policies than can be gained by lookingonly at the layoffs after the strike, since the prior layoffs are not involved in con-troversy.For this purpose, the ideal silent witness is General Counsel's Exhibit No.5,which not onlyliststhe Respondent's employees in the order of their seniority andgives their job classifications but also records their pay rates and the dates of theirlayoffs and recalls in the second half of 1961 and in 1962. The data in the documentindicate that, while seniority was calculated on a plantwide basis, and was normallyapplied in laying off and recalling employees, the application must have been in-fluenced to some extent by other considerations than strict seniority.The principal layoff dates prior to the strike were July 17, 1961, when 5 employeeswere laid off; July 28, 1961, when 15 employees were laid off, December 18, 1961,when 7 employees were laid off; December 25, 1961, when 7 more employees werelaid off; December 26, 1961, when 26 employees were laid off; and January 1, 1962,when 27 employees were laid off.The layoffs in 1961 were for fairly long periods.The layoffs on July 17 were allfor more than a month, and in one instance for almost 2 months; 12 of the 15 layoffson July 28 lasted for about 21/2 months; 5 of the 7 layoffs on December 25 lasted alittle less than a month; and 11 of the 26 layoffs on December 26 lasted until Jan-uary 21, 1962, or almost a month, while 5 of the 26 layoffs were not terminated untilMarch 4 or 5, 1962.On the other hand, the layoffs on January 1, 1962, were, forthe most part, very brief: 17 of the 27 layoffs on this date lasted only a week, and allbut one of the others lasted only about 3 weeks.Looking first at the layoffs of the No. 1 press operators, it appears that HowardBlattel (20),20 who is one of the twenty-five, was not laid off at all in 1961, althoughhe had less seniority than two other No. 1 press operators, Charles McClanahan (10),who was laid off from December 25, 1961, to January 7, 1962, and Ralph Mace (14),who was laid off from December 26, 1961, to January 7, 1962. Similarly, ,in the caseof the No. 2 press operators, Dwight Cunninghan (50) was not laid off at all in 1961,although John Marcum (19), James Collier (25), and Harold Johnson (49) were alllaid off on December 26, 1961, for a period of 3 or 4 weeks.As for the welders, of whom there was such a considerable number, Owen Clax-ton (36), a welder in class 7, who is one of the Twenty-five, was not laid off at allin 1961, although he had less seniority than Opel Morris (11), who was laid offfrom December 26, 1961, to January 7, 1962.A similar disregard of seniority wasmanifested in the layoffs of one of the welders inclass 8(spot welders).TommyHess (31), Richard Lathrop (39), and Ronald Hess (43) were not laid off at all in1961, although Floyd Bilger (27) was laid off from December 12, 1961, to Jan-uary 18, 1962.Considering, finally, class 14, the category of general labor, it appears that BillyKnapp (30) and Elmer Cook (40) were not laid off at all in 1961, although Ray-mond Pearce, one of the Eleven, and Otis Houser, one of the Twenty-five, were laidoff on December 26, 1961, and were not recalled until January 14 and 21, 1962,respectively.Also Richard Ware (75), who was one of the Twenty-five laid off after20 The figurein parentheses after the name of a particularemployeewill denote theorder of his seniority. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe strike, was not laid off until December 12, 1961, although five other class 14employees, who had a good deal more seniority than he had, had been laid off onJuly 17, 1961, and five other class 14 employees, who had a good deal more senioritythan he had, had also been laid off on July 28, 1961.It as apparent, however, that, although the layoffs prior to the strike were extensive,the departures from seniority were not frequent. It is interesting, too, that three ofthe Twenty-five, Howard Blattel, Owen Claxton, and Richard Lathrop, were notlaid off at all in 1961, although their seniority did not entitle them to be retained,and that two of the Eleven, Raymond Pearce and Donald Pearce, were both laid offin 1961, Raymond Pearce being laid off once, and Donald Pearce twice.Yet, not-withstanding the fact that Raymond Pearce was laid off in 1961, it is conceded inthe complaint that his retention after the strike was not discriminatory.The layoffs after the settlement of the strike were determined by a group of thesupervisory staff that consisted of John Kenneth Carr, the press department foreman;Frankie Thomas, the plant superintendent; Richard Carr; and Lowell Adair, who,as the Respondent's production control manager, participated in the discussions ofthis group on a consulting basis.He was the Respondent's principal witness withrespect to the layoff of the Twenty-five.Adair, who is an industrial engineer, dem-onstrated, in his appearance on the stand, that he was full of the mumbo-jumbo andshibboleths of his craft or profession.At times he indulged in absurdities that wentfar beyond any claim of competence that he, conceivably, could possess.His testi-mony is always to be takencum grano salis.If one were to take him literally,seniority was only of the very slightest importance in determing who should be laidoff after the strike. If one is to credit Adair, the fate of almost every employee,whether in class 1, 3, 8, or 14, depended on his ability.Adair even assayed the roleof jurist and gaveit ashis considered opinion that, notwithstanding the provision ofthe supplemental agreement prohibiting the layoff of any one of the Eleven for aperiod of 18 months, the Respondent was at perfect liberty to lay off any one of themif his ability did not measure up to that of other employees!Adair referred con-stantly to his time studies, although some of them were as much as 7 months old, andin the case at least of the general laborers in class 14 were, for the most part, madeon a group rather than on an individual basis. In any event, as he himself was forcedto admit, the time studies did not constitute the only factors in deciding who was tobe laid off, and, actually, he could have had only limited knowledge of the capacitiesof the employees, since he had not been employed by the Respondent for very long.21In attempting to explain and to justify the layoffs of the Twenty-five, Adair dealtwith them individually but by labor classifications.There would be little point,however, in discussing each layoff individually for the simple reason that almostinvariably he discussed the layoff of a particular employee who is among the Twenty-five only in relation to the retention of other employees who are not among theEleven, and whose retention, whatever the justification was, could not be said tohave been discriminatory.Thus, except in a very fewinstances,he failed to attemptto meet the real issue. In general, it may be said that the justifications advanced byhim for the layoff of a particular highly rated employee who had greater senioritythan others who were retained were either that he could not operate a particular pressor other machine for which the work was available, or that his job had been abolished,or that his work-usually as shown by his time studies-was utterly unsatisfactory,or substandard, as he preferred to call it.One cannot always be sure, moreover, that he had clearly in mind the employeewhom he was discussing. It was shown that he confused Billy Mizer, a No. 1 punchpress operator, with Billy James, who performed general labor in class 14, and therecord indicates that he also confused Ted Weaver, a machine operator with VerlinWeaver who was also in class 14. Adair also sometimes had an employee demoted,because of his substandard performance, to a job classification which is wholly in-consistent with the job classification shown for him on General Counsel's ExhibitNo. 5, which, of course was prepared by the Respondent, and which must be assumedto be accurate.Two of the employees whose work was regarded by Adair as substandard are BernalAnderson, a No. 1 punch press operator, and Joe Ellis, a spot welder (class 8). But,when Adair was asked whether he would deny a conversation with Anderson inwhich be had told him that he had just finished a 2 weeks' test run on him, and foundthat he "made as many parts as anyone else, if not more, and as good a quality,"Adair replied: "He was coming up, I do not deny that." As for Ellis, Adair hadhim demoted to bonderizer line because of his substandard performance, althougha Adair was not employed by the Respondent until September 3, 1961. Therefore, whenthe strike started, he had been with the Respondent for only about 9 months. . LACLEDE METAL PRODUCTS CO.27Elliswas one of the Respondent'soldest employees,had greater seniority than anyother spot welder, and received the highest rate of pay of any spot welder.Ellis'demotion, moreover, is not reflected on General Counsel's Exhibit No. 5.Among the Respondent's more highly rated employees, whose layoffs are mostdifficult to understand, are the punch press operators, since they were regarded asthe most valuable of the Respondent's employees.Yet no less than eight of theTwenty-five were punch press operators.There is explicit evidence, moreover, that,ordinarily,when layoffs occurred, the Respondent made every effort to find otherwork for them to do.Thus, John Kenneth Carr, their foreman, testified:Q. These press operators, they are skilled people, aren't they?A. Yes, sir.Q. As you said, on the morning of May 21, there you had press operatorsrunning out of your ears, didn't you?A. That's right.Q. You didn't use them all as press operators,did you?A.We had to work the men, I believe, two hours. I did have two new menthat started the day before the strike that I let go after two hours.Q. You kept the press operators, though?A. Yes, sir.Q. These people are skilled, as a general rule, you try to retain steady em-ployment for them, they would be hard to replace?A. That's right.It also happens that the punch press operators who were laid off all stood veryhigh in the order of seniority, except Bernal Anderson.Nevertheless, they werelaid off, while Lorane Noble (65), and Chester Nelson (87) were retained.Need-less to say both Noble and Nelson are to be found among the Eleven whose tenurewas guaranteed by the supplemental agreement.Adair's explanation for the reten-tion of Noble and Nelson was that Noble was unusually proficient in operating onthe night shift a No. 2 version press which was difficult to operate without help atnight and that Nelson was selected to operate a heavy 300-ton version press thatonly he could operate when Loyd Layman, the employee who operated this press,was promoted to a foremanship. But Adair also testified that the day and nightshift had been amalgamated after the strike, and it would seem, therefore, that thereshould have been no difficulty in operating the No. 2 version press on the day shift.As for Nelson, according to Adair himself, James Boyd, one of the No. I punchpress operators who is among the Twenty-five, was so versatile that he could operateany type of press. "Whenever we would need a press operator," Adair testified,"we would use him."Moreover, Billy Mizer, a No. 1 punch press operator, who wasalso laid off after the strike on June 1 but whose layoff is not charged as discrim-inatory in the complaint,testified(and there is no good reason to doubt his testi-mony) that he was familiar with the qualifications of Nelson as a press operator,and that he could do "just what Chester Nelson did."But even if the testimony of Adair concerning Noble and Nelson could be takenat face value, again, it would not answer the question, which is the crucial one, whyother work was not found for them by dismissing, at least temporarily, any of thevery recentclass14 employees who are among the Eleven. Billy Mizer specificallytestified that he worked for a week after the strike as a general laborer in class 14 atthe lower rate of pay in that classification.The work that he did was greasingaluminum elbows.Moreover, the testimony of John Kenneth Carr establishes as ageneral practice the use of the more highly rated employees to perform general laborduring slack periods.Since most of the employees among the Eleven whose layoffs are charged as dis-criminatory were in class 14, and probably all of them were performing generallabor after the strike,22 the most challenging task faced by Adair was justifying thelayoffs of the employees in class 14.With reference to them, his explanations weremore muddled and incomplete than in the case of the emplovees in the otherclassi-fications.He did not explain at all why Billy James, Verlin Weaver, or RichardWare were laid off.He praised Otis Houser, a totally blind employee, for the phe-nomenal rate he achieved in twisting wires in the anchor assembly line but alsofailed to get around to explaining why he had been laid off. The layoffs of most ofthe employees in class 14 were attributed by Adair to the discontinuance of the22Wayne Wells, a shear operator who is among the Twenty-five, and who visited theplant during the strike,testified that all of the Eleven, except Noble and Nelson, wereperforming general labor., 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDassembly of anchors on the night shift, to a reduction in force on the anchor line toeffect a more economical operation, and to other efforts at economy.IfAdair was far from clear in explaining the layoffs of the individual employeesamong the Twenty-five who are in class 14, he at least avoided contradictions andabsurdities.He fell into both, however, when he attempted to explain the retentionof the class 14 employees among the Eleven.His explanation of the phenomenon ofindustrial longevity involved in the miraculous escape of these employees througheight different layoffs in a period of about 2 months was that these employees hadperformed veritable prodigies of labor during the strike.Despite their lack of ex-perience, he maintained, moreover, that they continued to make an enviable recordafter the strike was ended, displaying a skill and productivity that was greater thanthat of any of the older employees.He implied that their efforts called for a reward,which was keeping them on the job 23 But this is only another way of saying thatthey were being kept because of the supplemental agreement.Adair's testimony with respect to the layoffs in class 14 must be rejected as in-credible for many reasons.His position with reference to the jobs in class 14 was,essentially, that like the jobs in the other classifications, they required special skills.While a few of the jobs in class 14 may have consisted of the operation of machinesthat required some skill, which might take some time to acquire, this was not gen-erally true in this labor classification.Adair stressed that the jobs in class 14 weredifferent but differences do not in themselves imply a requirement of special skills. Itwas practical, therefore, in laying off employees to adhere rather closely to seniority.Moreover, in testifying concerning the layoffs of the class 14 employees, Adairhimself unwittingly supplied the evidence that contradicts and refutes his ownposition.In supplying the reasons for the layoffs of particular employees in class14, he sometimes specified precisely what their jobs were, and thus made it evidentthat they were jobs that required no skill.Thus, he mentioned a number of suchjobs, namely, twisting wires in the assembly of anchors; performing packaging andshipping operations; janitorial work; and the removal of splatters in the welding de-partment which was simply another type of cleanup job.Adair also made it evidentthatmost of the class 14 employees performed rather simple operations on twoassembly lines, the mufflers assembly and the anchor assembly lines.Adair wasspecifically asked how long it would take to learn a job on the muffler line, and hisreply was that some of the jobs could probably be learned within a week's time. Butthe most telling blows struck by Adair against his own position are to be found inthe very words of praise which he had for the employees in class 14, who had beenhired just before the strike. If Adair is to be believed, these men, with only a fewdays' experience, were, during the strike, making better performance records than theolder employees with years of experience! If this were indeed so, there is no goodreason to believe that jobs in class 14 were difficult to learn.Morover, Adair re-vealed that some of the new employees who worked during the strike performed spotwelding and operated baffle-inserting machines and precurl machines which could notbe learned in a short period of time. If this was possible, then, surely, the evensimpler jobs on the assembly lines would require no special skill or training.In testifying about work in other classifications, Adair had the field pretty muchto himself.But, although very few of the employees in these other classificationshad been called upon to testify, a considerable number of employees in class 14were called as witnesses by either counsel for the General Counsel or for the Re-spondent, and their testimony furnishes a further basis for discrediting Adair's testi-mony about the class 14 employees.Thus, Louyal Anderson, who was called as awitness by the General Counsel, credibly testified that when he was hired he wastold that no special skills were required for work in class 14.Among the simplejobs performed by him was boxing anchors.After Anderson had been laid off, hewent to see his foreman to inquire when he would be called back to work, and hesaw some of the employees hired just before the strike doing the type of work thathe had done and could do. He identified these employees as Ronald Adair, VerlinDaniels, James Davis, Morris Stewart, and Robert Massey.There were a number of class 14 employees who were called as witnesses by theRespondent.One of them, Elmer Cook, described his job as inspecting parts andhanging them on the line, and this certainly does not seem to be a job that calls forspecial skills.Three of the other class 14 employees, who testified on behalf of theRespondent, are among the Eleven.Raymond Pearce described his job as "work onthe metal line" but, despite the fact that he had been working for the Respondent forover 10 years, he did not even know, and could not even state what job classificationc23The way Adair put it was: "They performed, in my opinion, above standard, and theirconduct wasexemplaryto say the least." [Emphasis supplied.] LACLEDE METAL PRODUCTS CO.29,he was in! Two others of these employees, Verlin Daniels and James Davis, whowere hired just before the strike, did not in their appearance on the stand suggestthat they were capable of the feats of performance attributed to them by Adair.They seemed extremely young and unprepossessing.Daniels, who was only 20 yearsof age, had been applying for work at the Respondent's plant since the age of 17, andDavis, who was 22 years of age, had also been applying since the age of 18 or 19,but neither had met with success until shortly before the strike.The testimony of another one of the class 14 employees, Billy James, who is oneof the 25 called as a witness by the General Counsel, also strongly suggests that inthe layoff of class 14 employees at least, seniority was normally the overriding con-sideration.James testified concerning an incident involving himself and BusterBoston, whose job was to sweep up the trash in the plant. It seems that James, theprecise nature of whose job is not established, was laid off in 1961 but when a unioncommittee protested to management that James had more seniority than Boston, thelatter was laid off and James was put on his sweeping job, although the managementthought that Boston would be better at this job.This incident is particularly signifi-cant because James had only a week's more seniority than Boston. It is also sig-nificant, perhaps, because the management-in the person of Adair-did not seemto think as well of Boston in 1962 as in 1961. Adair testified that Boston was re-placed after the strike by five trash cans. It seems that Adair discovered that Bostonwas addicted to using narrow brooms, which Adair denominated "witch-ridingbrooms," rather than a wider type of broom that would sweep more efficiently.Adair decided that the production employees could sweep up in their spare time, anddeposit the sweepings in the five trash cans.The ultimate absurdity in Adair's testimony, and in the position of the Respond-ent, is that the existence of the supplemental agreement was not responsible in anyway foranyof the layoffs after the strike.The Respondent actually contends thatall of the Eleven would have been retained even if the supplemental agreement hadnot been made! If this were true, it would follow that the Respondent insisted uponthe execution of the supplemental agreement during the negotiations to settle thestrike, and risked the prolongation of the strike for no reason whatsoever.Thiswould make the whole affair a tremendous hoax. It is impossible to accept soirrational a contention.The supplemental agreement, being discriminatory in itself,was bound to produce discriminations with respect to tenure of employment. Infact, by conferring super job security on the Eleven, the Respondent disabled itselffrom considering either the ability or the seniority of any employee in any layoff inwhich the Eleven would be involved.The record establishes overwhelmingly that at least five of the Eleven, RonaldAdair (76), Verlin Daniels (77), James Davis (78), Robert W. Massey (79), andMorris Stewart (80), all of whom had been hired just prior to the strike, wouldhave been laid off but for the provision of the supplemental agreement. The recordestablishes by a fair preponderance of the evidence that Chester Nelson,24 RobertStill (51), Donald Pearce (55), and Lorane Noble (64) would also have been laidoff.Since it is conceded in the complaint that Glen Still and Raymond Pearcewould have been rehired, notwithstanding the supplemental agreement, there is nobasis for finding that their retention was discriminatory.There were, therefore, inall nine employees whose retention was discriminatory at the time of the layoffs inMay and June 1962.In view thereof, it is difficult to understand how it can be contended that thelayoffs of the Twenty-five were discriminatory. It is apparent that some of theseemployees would have been laid off in any event. Since the complaint is predicatedon the theory that discrimination occurred only when the Respondent departed fromits contractual seniority policy, the Twenty-five could not have been selected on theassumption that the mere existence of the supplementary agreement rendered allsubsequent layoffs discriminatoryper se.The difficulty in determining on whatbasis the Twenty-five were selected is further compounded by the fact that 19 otheremployees who are not included in the complaint, were also laid off following thestrike, and that most of these layoffs occurred on the same dates as the layoffs ofthe Twenty-five.The failure to consider any of these 19 employees for inclusionin the complaint is rendered still more puzzling by the fact that most of them hadgreater plantwide seniority than the Twenty-five, and that a few of them had greaterdepartmental seniority.Confusion is still worse confounded by virtue of the fact24While Nelson had previously worked for the Respondent for about 10 years, he hadbeen out for about a year and a half at the time that he was rehired. The contractplainly provided,of course,that seniority was to be calculated ona continuousbasis. 30DECISIONS OF NATIONALLABOR RELATIONS BOARDthat thetheoryof plantwide seniority on which the complaint seems to be based isnot actually reflected even in the selection of theTwenty-five.Proceeding on the assumptionthattheRespondent'sdiscrimination could haveextended at no time to more than nine employees,can these victims of the dis-crimination be identifiedwith areasonable degree of certitude?Itwould seem thatthis question must be answered in the negative.While itisprobable that at leastsome of the victims are to be found among the 12 employees whom the Respondentrecalled in July and August after their layoffs,the actualselection of the ones whowould have been kept is attendedby too manydifficulties.Amongthese difficultiesare the somewhat flexible nature ofthe policyfollowedby theRespondent in layingoff employees;the confusing basis on which the victims of discrimination appear tobe selectedin thecomplaint and the failureof the GeneralCounsel to call as wit-nesses more than a few of the alleged victims of the discrimination.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States, and tend to lead to labor disputes obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has violated the Act, I shall order that it ceaseand desist therefrom, and take certain affirmative action necessary to effectuate itspolicies.As I have found that the insistence of the Respondent upon the grant of super jobsecurity to the 11 employees covered by the supplemental agreement of May 18,1962, was in violation of Section 8(a) (1), (3), and (5) of the Act, I shall order theRespondent to rescind its action,and cease to give effect to the terms of the sup-plemental agreement insofar as it confers super job security upon the 11 employeesnamed therein.I have also found that,by implementing the aforesaid provision of the supplementalagreement,the Respondent has discriminated against nine of its employees, but Ihave also found that it is not possible on the basis of the testimony of record toidentify the victims of the Respondent'sdiscrimination with reasonable certitude.In these circumstances,I shall direct the Respondent to determine on the basis ofthe layoff policy which it would have normally followed if the supplemental agree-ment had not been made what 9 employees would have been laid off after the strike,and, if necessary to provide employment for them, to dismiss any of the 11 em-ployees, except Glen Still and Raymond Pearce, who are the beneficiaries of thesupplemental agreement.The employees so selected may be among the 12 em-ployees who were subsequently recalled by the Respondent but the selection shallbe limited to the employees whose layoffs are charged in the complaint as discrim-inatory.If employment should not be available for the employees so selected, evenafter the beneficiaries of the supplemental agreement have been dismissed,the em-ployees selected shall be placed upon a preferential hiring list, and they shall there-after, in accordance with such list,be offered reinstatement as positions becomeavailable, and before other persons are hired for such work.Reinstatement, asprovided herein,shall be without prejudice to the employees'seniority or otherrights and privileges.Finally, if the parties cannot agree upon the selection of em-ployees directed herein, either party may request that the selection be made by theBoard in a supplemental proceeding.I shall also order that the Respondent make whole the nine employees selectedas aforesaid for any loss of pay they may have suffered as the result of the Re-spondent's super job security policy, by payment to each of them of a sum ofmoney equal to the amount which he normally would have earned as wages fromthe date of his layoff to the date of his reinstatement,or placement on the preferentialhiring list in the manner hereinabove described, less his net earnings.Such loss ofpay shall be computed on the basis of separate calendar quarters,in accordance withthe policy enunciated in F.W. Woolworth Company,90 NLRB 289. Interest shallalso be computed on such loss of pay in the manner set forth inIsis Plumbing &Heating Co.,138 NLRB 716.CONCLUSIONS OF LAW1.The Respondent,Laclede Metal Products Co., is engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act. LACLEDE METAL PRODUCTS CO.312.LocalLodge 2187,InternationalAssociation of Machinists,AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.3.All production and maintenance employees of the Respondent,exclusive ofoffice clerical employees,guards, professional employees, and supervisors withinthemeaningof the Act,constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 8(b) of the Act.4.Since on or about February26, 1960, Local Lodge 2187,International Associa-tion of Machinists,AFL-CIO,has been the exclusive representative,within themeaning of Section 9(a) of theAct, of allemployees within the aforesaid unit forthe purposes of collective bargaining.5.By insisting on the inclusion in the supplemental agreement of May 18, 1962,of the super job security provision guaranteeing that 11 employees listed thereinwould not be laid off for a period of 18 months following the execution of theagreement,the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a) (5) ofthe Act.6.By the aforesaid conduct, the Respondent has also interferedwith,restrained,and coerced employees in the exercise of rights guaranteed by Section 7 of the Act,and has thereby engaged in and is engaging in unfair labor practices within the mean-ing of Section 8(a)(1) ofthe Act.7.By discriminating in regard to the hire and tenure of nine of its employees,thereby discouraging membership in Local Lodge2187,International Association ofMachinists,AFL-CIO,the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(3) of the Act.RECOMMENDED ORDERUponthe basis of the above findings of fact and conclusions of law,and uponthe entire record in the case, it is recommended that the Respondent,Laclede MetalProductsCo. of Lebanon,Missouri,and its officers, agents, successors,and assigns,shall:ICease and desist from:(a)Maintaining or giving effect to its super job securitypolicy,as embodied inthe so-called supplemental agreement of May 18,1962, under whichthe 11 employeesnamed therein are guaranteed against layoffs for a period of 18 months.(b)Discouraging membership in Local Lodge 2187,International Association ofMachinists,AFL-CIO,or any other labor organization of its employees,by main-taining its superjob securitypolicy as aforesaid,or otherwise discriminating againstthem in regard to their hire or tenure of employment,or any term or condition ofemployment,except as authorized in Section 8(a)(3) of the Act, as amended.(c)Refusing to bargain collectively with the aforementionedlabororganizationas exclusive bargaining representative of employees in the appropriate unit, by in-sisting that the Union agree to its discriminatory super job security policy (theappropriate bargaining unit consists of all the Respondent'sproduction and main-tenance employees,excluding office clerical employees,guards, professional em-ployees,and supervisors within the meaningof the Act).(d) In any like or related manner interfering with, restraining,or coercing em-ployees in the exercise of rights guaranteed in Section7 of the Act.2.Take thefollowing affirmative action in order to effectuate the policies of theAct:(a)Rescind its super job security policy, as aforesaid,and, if necessary,dismissfrom its employ such employees as have been the beneficiaries of this policy.(b) Select nine of its employees that were laid off as the result of the implementa-tion of its super job securitypolicy, and,to such of these employees as have notalready been recalled,offer reinstatement to their former or substantially equivalentpositions,without prejudice to their other rights and privileges,or place them on apreferential hiring list,all in the manner set forth in the section of this report entitled"The Remedy,"and make all nine of such employees whole for any loss ofpay theymay have suffered as the result of the respondent's super jobsecurity policy,also inthe manner set forth in the section of this report entitled"The Remedy."(c)Preserve and, upon request,make available to theNational LaborRelationsBoard or its agents,for examination and copying,all payroll records, social securitypayment records,timecards,personnel records and reports, and all other recordsnecessary for the determination of the amountof backpaydue under the terms ofthis Recommended Order. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Post at its plant at Lebanon, Missouri,copies of the attached notice marked"Appendix."25Copies of said notice,to be furnished by the Regional Director forthe Seventeenth Region, shall,after being duly signed by the Respondent's president,be posted immediately upon receipt thereof,and be maintained for 60 consecutivedays thereafter in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Respondent to insurethat such notices are not altered,defaced, or covered by other material.(e)Notify the Regional Director for the Seventeenth Region, in writing,within 20days from the receipt of this Intermediate Report and Recommended Order, whatsteps the Respondent has taken to comply herewith.25'SIn the event that this Recommended Order be adopted by the Board,the words "ADecision and Order"shall be substituted for the words"The Recommended Order of aTrial Examiner"in the noticeIn the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals,the words"A Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words"A Decisionand Order."20 In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read:"Notify said Regional Director,in writing,within 10 days fiomthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT maintain or give effect to our super job-security policy byguaranteeing our employees against layoff for any particular period of time, norwill we adopt any other layoff policy which differentiates between our employeeswith respect to the order in which they are to be selected for layoff, nor will wediscriminate with respect to any other aspect of their employment relationship,on the basis of whether or not they had worked during a strike.WE WILL NOT discourage membership in Local Lodge 2187, InternationalAssociation of Machinists,AFL-CIO, orin any other labor organization of ouremployees,by laying them off solely as the result of the operation of a job-security policy, or otherwise,by discriminating against them in regard to theirhire or tenure of employment or any term or condition of employment,exceptas authorized in Section 8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL NOT in any like or related manner interfere with, restrain,or coerce'employees in the exercise of rights guaranteed in Section 7 of the ActWE WILL rescind our super job-security policy, and restore all employees tothe job rights they enjoyed prior to the adoption of this policyWE WILL, insofar as we have not already done so, offer the nine employeeswho have been laid off as a result of our super job-security policy, immediateand full reinstatement to their former or substantially equivalent positions, with-out prejudices to their seniority or other rights and privileges,or place them ona preferential hiring list.WE WILL make whole all discriminatorily laid-off employees for any loss ofpay they may have suffered as a result of our super job security policy.LACLEDE METAL PRODUCTS COMPANY,Employer.Dated-------------------By-------------------------------------------(GEOaoe T. Cute,President)This notice must remain posted for 60 consecutive days from the date hereof, andmust not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sSeventeenth RegionalOffice, 1200 Rialto Building,906 Grand Avenue, KansasCity,Missouri,TelephoneNo. Baltimore 1-7000, Extension 731, if they have any question concerning this noticeor compliance with its provisions.